 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MAGNUM PROPERTY                                     Case No.: 19-CV-00254
     INVESTMENTS, LLC,
12
                                        Plaintiff,       ORDER REMANDING CASE TO
13                                                       STATE COURT
     v.
14
     MARSHALL C. PFEIFFER and DOES 1-                    [ECF No. 5.]
15   10,
16                                    Defendant.
17
18         On December 17, 2018, Plaintiff Magnum Property Investments, LLC (“Plaintiff”)
19   filed an unlawful-detainer action in the Superior Court of California, County of San
20   Diego. On February 5, 2019, pro se Defendant Marshall Pfeiffer (“Defendant”) filed a
21   Notice of Removal of the unlawful-detainer action, alleging that the Court has subject
22   matter jurisdiction over it under 28 U.S.C. § 1331, § 1332(a), and 12 U.S.C. § 2605(e)
23   (outlining the duty of loan servers to respond to borrower inquiries). (ECF No. 1, at 4).
24   Defendant also alleged federal jurisdiction over the unlawful-detainer action by virtue of
25   the related action before this Court (Case No. 3:18-CV-2551-GPC-JLB). Id.
26         Defendant alleges that this case presents a federal question because the paid
27   amounts by Plaintiff in the underlying foreclosure sale provides evidence of a Fraudulent
28   Interstate Transaction. Id. Defendant further argues that the amount in controversy is
                                                     1

                                                                                      19-CV-00254
 1   $629,000, i.e., the alleged value of the property sold at the trustee’s foreclosure. Id.
 2   Defendant also asserts the parties are diverse and alleges Plaintiff is a Delaware
 3   corporation. Furthermore, Defendant asserts this action must be removed to this Court
 4   because it is directly related to a pending action over which this Court already has
 5   subject-matter jurisdiction, i.e., Case No. 3:18-CV-2551-GPC-JLB.
 6         On February 19, 2019, the Court issued an order for Defendant to show cause why
 7   the case should not be remanded for want of subject matter jurisdiction. The Court noted
 8   that remand was ordered in a nearly-identical scenario, where Plaintiff erroneously
 9   removed a complaint brought by Plaintiff in state court, i.e., Magnum Property
10   Investments, LLC v. Pfeiffer, et al., Case No. 3:18-CV-2855-GPC-JLB, ECF No. 6.
11         The docket reflects that the order to show cause was returned as undeliverable to
12   Defendant. (ECF No. 7.) Defendant has made no other filings in the case since he
13   removed the action on February 5, 2019. In light of the failure to respond to the order to
14   show cause, the failure to prosecute the action, and because the Court lacks subject matter
15   jurisdiction in this case for the reasons stated in Case No. 3:18-CV-2855-GPC-JLB, ECF
16   No. 6, the Court will REMAND the action and ORDER the Clerk to close the case.
17         IT IS SO ORDERED.
18   Dated: September 4, 2019
19
20
21
22
23
24
25
26
27
28
                                                   2

                                                                                          19-CV-00254
